Citation Nr: 1454421	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for PTSD assigning a 30 percent disability rating effective January 11, 2010.  

During his September 2014 Board hearing, the Veteran asserted he quit working due to his PTSD symptoms and is still unemployed.  Therefore, the issue of entitlement to a TDIU has been raised by the record in connection with the increased rating claim on appeal, and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In September 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's PTSD has most closely approximated occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no greater, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a March 2010 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA examinations of the Veteran's PTSD in March 2010 and February 2013 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Also, 38 C.F.R. 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the September 2014 Board personal hearing, the AVLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that his PTSD symptoms are more severe than a 30 percent disability rating reflects.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2014).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Board notes that, since the Veteran was last examined, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) has been published, and it contains no GAF score information.  However, as the Veteran was examined prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's PTSD. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, an April 1992 private psychiatric evaluation noted the Veteran was diagnosed with PTSD by Dr. K.H., M.D. and diagnosed with PTSD and passive aggressive personality disorder by Dr. M.T., Ph.D. 

A statement from VA professional counselor P.V., M.A., C.P.C., in September 1995 noted the Veteran has been known at this Vet Center since 1989, and retuned for service in March 1995.  Since that time, he has been receiving counseling from P.V. on a regular basis.  His primary diagnosis is PTSD, delayed onset, severe, secondary to service.  P.V. noted any other psychological difficulties which the Veteran has experienced are secondary to his PTSD. 

The Veteran submitted another statement from P.V. in January 1997, which noted the Veteran had chronic depression, low self-esteem, isolation from others, recurring sleep problems, intrusive memories, and difficulties trusting other.  The counselor noted the Veteran had a GAF score of 65.  

The Veteran submitted a June 2009 psychiatric evaluation from private psychiatrist S.A.M., M.D., that stated the Veteran had been interviewed on approximately 14 occasions over a two-year period of time.  Additionally, S.A.M. stated she reviewed the Veteran's medical record from the VA and other healthcare facilities, statements from others who served with the Veteran in service, and the Veteran's DD Form 214.  The Veteran's legal history includes a driving under the influence (DUI) charge and serving a 5 year sentence for assault, with intent to murder.  Furthermore, the Veteran reported he was polysubstance abuse dependent.  The Veteran reported he has difficulties with occasional suicidal ideation and has issues with rage.  He reported his relationship with his son was pretty good.  S.A.M noted the Veteran's current spouse is supportive and the Veteran appears to be in a stable relationship.  The Veteran reported his attitude toward social interactions is very limited because he spent years keeping to himself.  S.A.M noted the Veteran's social impairments continue to be "quite problematic."  The Veteran is currently unemployed and demonstrates many difficulties with supervisors and coworkers.  Additionally, S.A.M. explained that the Veteran has significant social impairments evidence by the loss of his first marriage and difficulties with anger management.  

The psychiatrist found the Veteran met the criteria for PTSD and major depression under the DSM-IV, finding he had good grooming, hygiene, was hyperactive, hyper alert, restless, tense, depressed, angry, guarded, anxious, and generally mood congruent.  His thought content reveals obsessions, phobias, and recurring intrusive memories.  The Veteran has insomnia and occasional recurrent distressing dreams.  The Veteran has sudden outbursts of anger and difficulty concentrating.  His anger remains a rapid response to a multitude of triggers.  It took the Veteran approximately two years of therapy before he was willing to reconnect with his friends from service.  He further has diminished interest and participation in activities and feelings of alienation, detachment, and estrangement from other people.  The Veteran has suffered in the area of routine responsibilities of self-care, family role functioning, and physical health.  S.A.M. noted the Veteran has clinically significant distress and impairment in social, occupational, and other ordinary areas of functioning and his PTSD symptoms are related to changes and impairment in his functional status and quality of life.  The psychiatrist diagnosed the Veteran with PTSD, major depression, severe, recurrent, and polysubstance abuse, in remission. 

The Veteran was afforded a VA psychiatric evaluation in March 2010.  The Veteran reported his PTSD symptoms are daily, constant, and moderately severe.  The examiner noted the Veteran has psychosocial consequences with significant disruptions in social and occupational activity leading to painful consequences of legal actions and incarcerations.  The Veteran has been treated for PTSD for many years and has been on medication, but has been refractory to treatment.  The effect of symptoms of PTSD on employment functioning have been more than moderately severe and the Veteran has demonstrated poor social and occupational adjustment due to symptoms and signs of PTSD over the years.  The Veteran has a history of alcohol and multi-substance abuse.  He has attention-deficit hyperactivity disorder and abundant personality disorder features, but his main psychopathology is PTSD.  The Veteran is able to dress and feed himself without major difficulties and continues to ingest alcohol, despite facing a recent driving while intoxicated (DWI) charge.  The examiner further found the Veteran had no hallucinations or delusions, and no obsessions, compulsions or phobias.  The Veteran denied suicidal or homicidal intentions.  The Veteran's cognitive functions are mildly impaired in the area of concentration and attention, and there are no deficiencies of cognition or memory.  The examiner diagnosed the Veteran with PTSD, alcohol abuse, polysubstance abuse/dependence, and attention-deficit hyperactivity disorder.  The examiner assigned the Veteran a GAF score for PTSD of 60.  

The Veteran submitted another statement from psychiatrist S.A.M. from January 2012 that stated she has been seeing the Veteran since July 2006.  The Veteran remains highly triggered by various stressors and his sense of helplessness and alienation is long-standing and profound.  The Veteran currently volunteers as a singer, guitarist and musical therapist at a VA hospital where he has been able to bond with some of the veterans.

The Veteran was afforded another VA psychiatric evaluation in February 2013.  The report noted the Veteran was diagnosed with PTSD and personality disorder with antisocial and narcissistic features.  The evaluation further noted the Veteran's symptoms of avoidance of war movies, hypervigilance at night, and sleep disturbance were related to his PTSD, while the Veteran's chronic irritability, anger, affective instability, anxiety, depression, distrust of others, distance in relationships, and feeling that others have failed him are related to his personality disorder.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, to be associated with his personality disorder.  The examiner found the Veteran has a remote relationship with his son and did not report any friendships or personally satisfying social relationships except with his wife, but continues to volunteer with veterans.  The Veteran has been unemployed for the past 5 years, after leaving his employment as a bondsman/insurance person after 15 years of employment because he argued with someone on the job and quit.  He is still unemployed.  The examiner noted the Veteran is currently taking Klonopin daily and Ativan as needed.  The examiner further noted the Veteran reported he was violent, aggressive and fought often in the past, but since his 1991 incarceration he has been able to control his temper.  

The examiner found the Veteran has recurrent and distressing recollection of the traumatic events including images, thoughts or perceptions.  He puts in effort to avoid activities, places or people that arouse recollections of the trauma, has difficulty falling or staying asleep, irritability or outbursts of anger and the duration of his symptoms is more than a month.  The Veteran presented psychiatric symptoms including depression, anxiety, chronic sleep impairment, and difficulty in establishing and maintain effective work and social relationships.  The examiner found the Veteran's PTSD systems do not cause clinically significant distress or impairment in social, occupation, or other important areas of functioning.  

A July 2013 statement from the Veteran's psychiatrist, S.A.M., noted the Veteran continues to have severe PTSD symptoms that impair his ability to function and noted his GAF score is 25-30.  

A November 2013 statement from the Veteran's psychiatrist, S.A.M., stated the Veteran does not have multiple personality disorder and due to the Veteran's PTSD, he is unable to perform full or part-time employment on a routine, consistent basis since January 11, 2010.  The Veteran's representative submitted a statement in November 2013 contending that the Veteran did not have a personality disorder. 

During his September 2014 Board hearing, the Veteran testified that he worked in insurance and bonding until either 2007 or 2008, but he could not deal with the depression, lack of sleep, and inability to deal with clients. He stated he would get irritated and "just fly off the handle," and was not able to continue.  He further testified that since 1970, he has had recurring thoughts and began to self-medicate.  He is up every night, but does not have nightmares and has constant vigilance.  He testified his relationship with his son was strained due to his PTSD, but noted he has been with his current wife for 6 years and she "has been remarkably understanding."  He further noted he did not get dressed for close to 2 weeks.  He does not go the grocery store for the most part.  He will make a peanut butter and jelly sandwich, but he does not cook meals.  He stated he does not tolerate crowds and does not have a close circle of friends.  He noted his depression is the worst; he does not enjoy anything now and has not since service.  He reported he is currently taking Klonopin and Vyvanse, for his PTSD which help a bit.  

In reviewing the evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's current symptoms are attributable to a diagnosis of PTSD or a personality disorder.  An April 1992 private treatment record noted the Veteran was diagnosed with PTSD and passive aggressive personality disorder.  This diagnosis was relied upon by the February 2013 VA examiner, who opined that it was possible to differentiate what symptoms were attributable to each diagnosis.  The examiner stated that the Veteran's chronic irritability, anger, affective instability, anxiety, depression, distrust of others, distance in relationships, feeling that others have failed him, and his occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks, although generally functioning satisfactorily, were associated with his personality disorder, not PTSD.  However, private psychiatric evaluations and a VA psychiatric examination indicated the main psychopathology remains PTSD.  See September 1995 statement from VA professional counselor P.V., March 2010 VA psychiatric examination, July 2013 statement from Dr. S.A.M., and November 2013 statement from Dr. S.A.M.  The Board sees no reason to favor the findings of the February 2013 VA examiner over the remainder of the evidence, particularly since Dr. S.A.M. has been providing the Veteran with his psychiatric care for several years and appears to be most familiar with his manifestations.  After resolving all reasonable doubt in the Veteran's favor, the Board finds the preponderance of the evidence suggests that the Veteran's current symptoms are attributed to his PTSD, not his personality disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, all symptomatology will be considered as part of the Veteran's PTSD for rating purposes.

Based on the evidence of record, the Board finds that a rating of 70 percent is warranted for the Veteran's PTSD.  In this regard, the Board notes that the Veteran suffers from symptoms such as depression, anxiety, chronic sleep impairment, social withdrawal, intrusive and recurrent thoughts, anger, unprovoked irritability with periods of violence, significant distress and impairment in social, occupational, and other ordinary areas of functioning, and neglect of personal appearance, self-care, and physical health.  Additionally, the Veteran asserted he had suicidal ideations once in the record, and this allegation further supports a 70 percent disability rating.  The Veteran's disability most closely approximates occupational and social impairment with deficiencies in most areas due to the symptoms listed in the criteria for a 70 percent rating under DC 9411.

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that the evidence as a whole suggests that there is occupational and social impairment with deficiencies in most areas.  Therefore, a 70 percent disability evaluation, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the Veteran's PTSD for the period on appeal.  The evidence shows that the Veteran does not demonstrate gross impairment in thought processes or communication, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  Most of his documented symptoms (e.g., sleep impairments, depression, irritability with periods of violence, neglect of personal appearance, self-care, and physical health) are specifically included in the criteria for a 50 or 70 percent evaluation.  In addition, total occupational and social impairment is not shown by the record.  While the Veteran indicated that he had very little social life, he reported a supportive relationship with his wife and also stated that he volunteered with other veterans.  Therefore, while he is not currently working and has reported that he has few friends, his private physician indicated that he has been the primary caretaker for his son who is disabled, and he has demonstrated some positive social relationships and the ability to volunteer his time with other veterans.  Therefore, a 100 percent evaluation under the General Rating Formula for Mental Disorders is not warranted.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  A higher schedular rating is available for additional impairment in social and occupational functioning, but that is not shown.  All of the symptomatology shown in the medical records and put forth by the Veteran relate to occupational and social functioning.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

The Board finds that the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of VA benefits. 


REMAND

As noted in the introduction above, during his September 2014 Board hearing the Veteran asserted that he had had to stop working as the result of his PTSD symptoms.  The AOJ has not yet considered the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

 1. Send a letter to the Veteran, with the appropriate claim form, informing him of the evidence required to establish entitlement to a TDIU.

2. Upon review of any evidence submitted, evaluate the TDIU claim.  If the schedular requirements for a TDIU are not met pursuant to 38 C.F.R. § 4.16(a), consider referral of the claim to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


